Citation Nr: 1131318	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD.  

A layperson is not competent to distinguish among multiple psychiatric diagnoses; hence a claim of service connection for a particular condition is considered a claim for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Veteran has specifically stated that his claim of service connection for PTSD encompasses all currently-diagnosed psychiatric disorders, including depression.  The issue has therefore been recharacterized as above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA treatment records document a current diagnosis of an acquired psychiatric disorder, manifested by depression, anxiety, and hallucinations.  The Veteran alleges that such is related to an in-service motor vehicle accident.  He states that a jeep he was riding in overturned in a ditch, and he broke both hands jumping clear.  Although service records fail to document the severity of the accident, they do verify that the accident did occur in approximately October 1974, and that he broke the fifth metacarpal (pinkie finger) of the right hand.  

Moreover, a review of service personnel records indicates that the Veteran developed attitude and behavioral problems in service around the time of the accident, apparently due to family difficulties at home.  He went absent without leave (AWOL) and was eventually discharged (under honorable conditions) as a result.

The documentation of the in-service accident and the evidence of behavioral problems on active duty are sufficient to warrant a VA examination under the McLendon v. Nicholson, 20 Vet. App. 79 (2006) as they raise the possibility of a relationship between current diagnosis and service.

Further, the record reveals additional avenues of development which are relevant and potentially helpful to the Veteran's claim.  These avenues must be pursued on remand to ensure a full and fair adjudication of the claim.

First, updated VA treatment records must be obtained.  Identification of the current disability entity is important, and the records currently associated with the claims file include some discussion of the etiology of the diagnosed condition.  Updated records may include additional relevant information.

Second, in July 2006, a VA social worker indicated that the Veteran had applied for Social Security Administration (SSA) disability benefits several years prior.  It is unclear if benefits were granted or not, but the records considered in connection with such a claim potentially contain relevant information regarding current diagnosis and etiology.  

Finally, further development is required with respect to determining the circumstances of the Veteran's October 1974 motor vehicle accident in Germany.  He has identified a month and year, and his unit is identified in service personnel records.  He has alleged damage to a military vehicle during a field training exercise, as well as serious injury to the driver of the vehicle.  Unit records for that period would likely include information about any accident.  On remand, appropriate inquiries must be made to the Joint Services Records Research Center (JSRRC) to determine if such exist.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA medical center in Kansas City and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the SSA and request all documentation regarding a claim for disability or supplemental income benefits filed by the Veteran, as well as a copy of any determination in such claim.  If records are not available, written certification of such is required.

3.  Contact the JSRRC or other appropriate custodian of unit records and request information regarding a motor vehicle accident in October 1974, while the Veteran was stationed in Germany.  A response is required.

4.  Schedule the Veteran for a psychiatric examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all currently diagnosed acquired psychiatric conditions, and should opine as to whether it is at least as likely as not that any such is relate to (caused or aggravated by) service.  In-service disciplinary problems and the 1974 motor vehicle accident (both as described by the Veteran and as documented in records) must be discussed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  

If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


